DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct a minor typo as follows: 

Claim 1: A hydroponic system, comprising: 
a plurality of trays, each of the trays being rectangular in shape having a pair of shorter sides and a pair of longer sides, each of the trays including: 
a floor with a drain opening and a second opening raised from a level of the floor, the floor having a main region and where the drain opening and the second opening are located in a region of the tray on a first side of the main region of the floor, the first side being one of the shorter sides; 
a lateral barrier raised from the level of the floor a greater amount than a height of the second opening, separating the drain opening from the second opening, and extending from the first side towards the opposing shorter side, but with a gap between the lateral barrier and the opposing short side; and 
a dam separating the floor of the main region from the drain opening, the dam raised from the floor a lesser amount than a height of the second opening and including a lowered region configured to act as a weir region to set a water height in the tray; 
a plurality of tray lids configured to be placed over the main region of one of the trays and each having one or more openings configured to hold a plant; 
a rack configured to hold the plurality of trays in vertical arrangement of the trays, including a top-most tray and a bottom-most tray; and a
 water re-circulation system, comprising: 
a pump; 
a tank; and 
plumbing, including: 
one or more auxiliary drainpipe segments configured, for each of trays except the bottom-most tray, to connect between the bottom of the second opening thereof and the top of the second opening of an underlying tray; 
a supply tube configured to be connected to the pump, routed up the auxiliary drainpipe segments and supply the top-most tray with water from the tank; and 
one or more drainpipe segments configured, for each of trays except the bottom- most tray, to connect to the bottom of the drain opening thereof to supply the underlying tray with water drained therefrom.
Claim 19: A hydroponic system, comprising: 
a first tray being rectangular in shape having a pair of shorter sides and a pair of longer sides, the first tray comprising: 
a floor with a drain opening and a second opening raised from a level of the floor, the floor having a main region configured for placement of plants and where the drain opening and the second opening are located in a region of the first tray on a first side of the main region of the floor, the first side being one of the shorter sides; 
a lateral barrier raised from the level of the floor a greater amount than a height of the second opening, separating the drain opening from the second opening, and extending from the first side towards the opposing shorter side, but with a gap between the lateral barrier and the opposing short side; and 
a dam separating the floor of the main region from the drain opening, the dam raised from the floor a lesser amount than a height of the second opening and including a lowered region configured to act as a weir region to set a water height in the tray; 
one or more tray lids configured to be placed over the main region of the first tray and each having one or more openings configured to hold a plant; 
a pump; 
a tank; 
a drainpipe configured to connect to the bottom of the drain opening and drain the first tray to the tank; 
a supply tube configured to be connected to the pump for supplying water to the first tray from tank; and 
an auxiliary drainpipe configured to connect to the bottom of the second opening of the first tray, drain water entering the second opening to the tank, and serve as a conduit for the supply tube.
Claim 25: A hydroponic system comprising: 
a tray having a rectangular in shape having a pair of shorter sides and a pair of longer sides, comprising: 
a floor with a drain opening and a second opening raised from a level of the floor, the floor having a main region and where the drain opening and the second opening are located in a region of the first tray on a first side of the main region of the floor, the first side being one of the shorter sides; 
a lateral barrier raised from the level of the floor a greater amount than a height of the second opening, separating the drain opening from the second opening, and extending from the first side towards the opposing shorter side, but with a gap between the lateral barrier and the opposing short side; and 
a dam separating the floor of the main region from the drain opening, the dam raised from the floor a lesser amount than a height of the second opening and including a lowered region configured to act as a weir region to set a water height in the tray; 
a water re-circulation system configured to re-circulate water containing plant nutrients through the hydroponic system, the water re-circulation system configured to provide the water containing the plant nutrients to the second opening and receive the water containing plant nutrients from the drain opening; and 
different types of removable growing structures that are configured to provide corresponding different vertical distances between a top of a hydroponic growing medium and the bottom of the tray.

Reasons for Allowance
Claims 1-3, 5, 9-12, and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments filed 05/17/2022 incorporate narrower limitations regarding the lateral barrier and dam structure within the hydroponic tray into independent claims 1, 19, and 25. The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. The closest prior art Dyas (US 20060218862 A1) of record fails to specifically teach the structure regarding the dam being raised from the floor a lesser amount than a height of the second opening and including a lowered region configured to act as a weir region to set a water height in the tray.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        



/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619